DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tait (Publication No.: US 2019/0331912 A1).

Regarding claim(s) 13, Tait teaches the photonic processor of claim 12, wherein the optical power tree is configured to distribute a power of the optical source signal substantially evenly across the plurality of optical reference signals (e.g. via the “one or more splitters 123 (e.g., as shown in FIGS. 3A, 3B, 8A, and/or 9B)” as in paragraph [0033]; “split into n sub-bands of substantially equal bandwidth” as in paragraph [0042]).
Regarding claim(s) 14, Tait teaches the photonic processing system of claim 12, wherein the optical power tree comprises an array of optical beam splitters (e.g. via the “one or more splitters 123 (e.g., as shown in FIGS. 3A, 3B, 8A, and/or 9B)” as in paragraph [0033]).

Regarding claim(s) 20, Tait teaches the photonic processing system of claim 19, wherein the controller is further configured to perform a second iteration comprising: producing, using the output bit string, further input analog signals representing a further plurality of input numeric values, and providing the further input analog signals to the optical encoder (e.g. as illustrated by the closed loop configuration of Figure 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tait.
Regarding claim(s) 15, Tait teaches the photonic processing system of claim 14, but fails to specifically teach that the array of optical beam splitters is arranged in layers including at least first, second and third layers, wherein the first layer comprises N beam splitters, the second layer comprises 2N beam splitters and the third layer comprises 4N beam splitters, wherein N is equal to or greater than 1.  However, arranging beam splitters in layers is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to arrange the array of optical beam splitters in layers as claimed in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to arrange the array of optical beam splitters in layers including at least first, second and third layers, wherein the first layer comprises N beam splitters, the second layer comprises 2N beam splitters and the third layer comprises 4N beam splitters, wherein N is equal to or greater than 1.  
Regarding claim(s) 16, Tait teaches the photonic processing system of claim 12, further comprising two or more light sources (reference numeral 110 in Figure 9B) configured to produce, collectively, the optical source signal, but fails to specifically teach that said light sources are phase-locked light sources.  However, phase-locked light sources are well known in the art and Officially Noted as such.  One skilled in the 
Regarding claim(s) 17, 18, Tait teaches the photonic processing system of claim 12,  but fails to specifically teach that the optical receiver comprises a plurality of optical homodyne detectors configured to produce the plurality of output numeric values based on the plurality of output optical signals by combing one of the plurality of output optical signals with the optical source signal.  However, homodyne detectors and their use in this manner is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize homodyne detectors in the manner claimed in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to utilize homodyne detectors configured to produce the plurality of output numeric values based on the plurality of output optical signals by combing one of the plurality of output optical signals with the optical source signal.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637